           CASE 0:20-cr-00131-ECT-TNL Doc. 91 Filed 10/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 United States of America,                                          Case No. 20-cr-131 (ECT/TNL)

                            Plaintiff,

 v.                                                                                ORDER

 Demilo Demontez Martin (1), and
 Dierre Jameson Martin (2),

                            Defendants.


        This matter comes before the Court on Defendant Dierre Jameson Martin’s motion

for a continuance, in which he requests a continuance of “the current motion reply dates,

motions hearing date and trial date.” 1 ECF No. 80. Defendant Dierre Jameson Martin’s

motion was accompanied by a sealed statement of facts in support of the requested relief

and a motion to seal that statement of facts. ECF Nos. 84-86. Defendant Dierre Jameson

Martin requests a continuance of “at least 28 days” or until the Court is able to schedule a

new hearing. ECF No. 80 at 1-2. The Government has no objection to the requested

continuance. ECF No. 80 at 1.

        As previously stated, see generally ECF No. 77, beginning on March 13, 2020, and

continuing thereafter, the Honorable John R. Tunheim, Chief District Judge for the United

States District Court for the District of Minnesota, has issued a series of General Orders in


1
  At various places in Defendant Dierre Jameson Martin’s motion, there are references to a continuance of the
motions filing date, but it appears that these references may have been inadvertently included as the relief sought
seems to be focused on a continuance of deadlines following the motions filing deadline. See, e.g., ECF No. 80 at 1
(“moves this Court for an Order continuing the current motion reply dates, motions hearing date and trial date”); 2
(“requests an Order continuing the motions hearing, trial dates, and exclude time”).

                                                         1
           CASE 0:20-cr-00131-ECT-TNL Doc. 91 Filed 10/23/20 Page 2 of 5




connection with the COVID-19 pandemic, addressing, among other things, criminal

proceedings and trials. 2 General Order No. 18 was entered on August 27, 2020. See

generally In re: Updated Guidance to Court Operations Under the Exigent Circumstances

Created by COVID-19, Gen. Order No. 18 (D. Minn. Aug. 27, 2020).

         General Order No. 18 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. General Order No. 18 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act.

        General Order No. 18, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and extending the COVID-19

peacetime emergency through September 11, 2020; (3) the Governor of the State of

Minnesota issuing Emergency Executive Order 20-74, Continuing to Safely Reopen

Minnesota’s Economy and Ensure Safe Non-Work Activities during the COVID-19



2
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance. This Court is aware and takes note of General Order
No. 19, which went into effect on September 26, 2020. This Order extends the Court’s authorization to conduct certain
criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the emergency created
by the COVID-19 outbreak continues to materially affect the functioning of court operations in the District of
Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID-19,
Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
         CASE 0:20-cr-00131-ECT-TNL Doc. 91 Filed 10/23/20 Page 3 of 5




Peacetime Emergency, which continues to place several restrictions on Minnesota

residents; (4) the COVID-19 restrictions imposed by local detention facilities impacting

the abilities of pretrial detainees to consult with legal counsel and appear in-person at a

U.S. Courthouse; (5) the Bureau of Prisons’ modified operations affecting inmate

movement; and (6) the interests of the health of courtroom participants and court staff, the

constitutional rights of criminal defendants, the ability to conduct certain criminal

proceedings via videoconference or telephone conference under the CARES Act, and the

public’s interest in and the Court’s duty to ensure the effective and expeditious

administration of justice. See also Gen. Order No. 19. Specifically, General Order No. 18

states the following concerning the Speedy Trial Act:

              Where appropriate, the presiding judge may enter orders in
              individual cases to extend deadlines and exclude time under
              the Speedy Trial Act. The presiding judge may extend
              deadlines and exclude time under the Speedy Trial Act in cases
              even when certain proceedings are held using
              videoconferencing or telephone conferencing to address delays
              attributable to COVID-19.

       And, as previously stated, Defendants Demilo Demontez Martin and Dierre

Jameson Martin have both indicated through their respective counsel that they decline to

consent to videoconferencing for the criminal motions hearing. ECF No. 77 at 3; see

generally ECF Nos. 38, 61. Accordingly, consistent with the health and safety protocols

of this Court and the facility in which Defendant Demilo Demontez Martin is detained, the

in-person criminal motions hearing will be continued to December 11, 2020.

       Therefore, pursuant to 18 U.S.C. § 3161(h), the Court finds that the ends of justice

served by granting such a continuance outweigh the best interests of the public and

                                             3
            CASE 0:20-cr-00131-ECT-TNL Doc. 91 Filed 10/23/20 Page 4 of 5




Defendants in a speedy trial and such continuance is necessary to provide Defendants and

their counsel reasonable time necessary for effective preparation and to make efficient use

of the parties’ resources. Additionally, for the reasons addressed in General Order Nos. 18

and 19 and the well-documented concerns regarding COVID-19, the Court finds that,

pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by granting the

continuance outweigh the best interests of the public and Defendants in a speedy trial. The

Court further finds that, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i), a miscarriage of justice

would result if time were not excluded under these unique circumstances.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.       Defendant Dierre Jameson Martin’s motion for a continuance, ECF No. 80,

is GRANTED.

       2.       Defendant Dierre Jameson Martin’s motion to seal, ECF No. 85, is

GRANTED.

       3.       The period of time from October 14 through December 11, 2020, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

       4.       All responses to motions must be filed by November 20, 2020. D. Minn.

LR 12.1(c)(2).



                                             4
           CASE 0:20-cr-00131-ECT-TNL Doc. 91 Filed 10/23/20 Page 5 of 5




      5.       Any Notice of Intent to Call Witnesses must be filed by November 20, 2020.

D. Minn. LR. 12.1(c)(3)(A).

      6.       Any Responsive Notice of Intent to Call Witnesses must be filed by

November 25, 2020. D. Minn. LR 12.1(c)(3)(B).

      7.       A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

               a.    The Government makes timely disclosures and a Defendant identifies
                     in the motions particularized matters for which an evidentiary hearing
                     is necessary; or

               b.    Oral argument is requested by either party in its motion, objection or
                     response pleadings.

      8.       If required, the motions hearing must be heard before Magistrate Judge Tony

N. Leung on December 11, 2020, at 10:00 a.m., in the Edward J. Devitt Courtroom at

the Warren E. Burger Federal Building and U.S. Courthouse, 316 North Robert

Street, ST. PAUL, Minnesota 55101. D. Minn. LR 12.1(d).

      9.       TRIAL: The trial date, and other related dates, will be rescheduled

following the ruling on pretrial motions. Counsel must contact the Courtroom

Deputy for United States District Judge Eric C. Tostrud to confirm the new trial date.



Date: October 22 , 2020                                        s/ Tony N. Leung
                                                        Tony N. Leung
                                                        United States Magistrate Judge
                                                        District of Minnesota


                                                        United States v. Martin et al.
                                                        Case No. 20-cr-131 (ECT/TNL)

                                             5
